t c summary opinion united_states tax_court cynthia ward petitioner v commissioner of internal revenue respondent docket no 7076-10s filed date cynthia ward pro_se frank w louis for respondent ruwe judge the petition in this case was filed pursuant to the provisions of section of the internal_revenue_code pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on respondent’s motion to dismiss for lack of jurisdiction as to and motion to dismiss on ground of mootness as to background petitioner resided in new york at the time she filed the petition on date petitioner filed an imperfect petition with this court on date petitioner filed an amended petition that appears to contest her tax_liabilities for taxable years and attached to her amended petition were copies of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for dated date and copies of notices of deficiency for and dated date in respondent’s motion pertaining to respondent requests that this case be dismissed on the ground that no notice_of_determination as authorized and required by sec_6330 to form the basis for a petition to this court has been sent to petitioner for nor has respondent made any other determination with respect to petitioner’s taxable_year that would confer jurisdiction on this court in respondent’s motion pertaining to respondent requests that this case be dismissed as moot insofar as it pertains to review of a collection action for because after the filing of the petition the tax_liability for taxable_year was paid in full and the proposed levy is no longer necessary on date petitioner filed separate objections to respondent’s motions both of petitioner’s objections dispute the deficiencies and or underlying tax_liabilities for taxable years and jurisdiction discussion in a case seeking the redetermination of a deficiency pursuant to sec_6213 the jurisdiction of the court depends on the taxpayer’s timely filing a petition rule c 78_tc_215 sec_6213 provides that the petition must be filed with the court within days after the notice_of_deficiency is mailed the court’s jurisdiction to review certain collection activity by the internal_revenue_service under sec_6320 and sec_6330 depends on the issuance of a valid notice_of_determination and the filing of a timely petition for review 124_tc_36 117_tc_122 114_tc_492 notices of deficiency the amended petition included attached copies of notices of deficiency for and each dated date the last date to petition the court with respect to either notice_of_deficiency would have been date the petition was filed more than months after the issuance of the notices of deficiency accordingly the court lacks jurisdiction in this case as to petitioner’s taxable years and insofar as the petition relates to the notices of deficiency issued on date notice_of_determination the record establishes that no notice_of_determination as authorized by sec_6320 and or d has been issued to petitioner with respect to the taxable_year accordingly this court lacks jurisdiction to review any collection activity for that year respondent’s appeals_office issued to petitioner a notice_of_determination dated date for petitioner’s unpaid tax_liability for taxable_year a copy of that notice_of_determination was attached to the amended petition although the petition is timely with regard to the notice_of_determination for taxable_year overpayment credits were subsequently applied to petitioner’s account eliminating any balance due for as stated in respondent’s motion pertaining to and as demonstrated by the attached form_4340 certificate of assessments payments and other specified matters provided as an exhibit the tax_liability for the taxable_year has been fully paid when there is no unpaid liability for a year upon which a collection action could be based a proceeding filed in this court pursuant to sec_6330 is moot 126_tc_1 accordingly the petition in this case insofar as it relates to the review of a collection action for taxable_year is moot to reflect the foregoing an appropriate order and order of dismissal will be entered
